 



Exhibit 10.1
REAL ESTATE PURCHASE AGREEMENT
     This REAL ESTATE PURCHASE AGREEMENT (this “Agreement”) is made and entered
on January 16, 2007, by and between H & C HOLDINGS, LLC, a North Carolina
limited liability company (“Seller”), and POWERSECURE, INC., a Delaware
corporation (“Purchaser”).
Recitals:
     WHEREAS, Seller is the owner of real property located at 1609 Heritage
Commerce Court, Wake Forest, Wake Forest County, North Carolina, and the
commercial building located thereon, together the parking lots, lawns, sidewalks
and other improvements and all other rights, easements and appurtenances related
thereto, all as more fully described in this Agreement (the “Property”); and
     WHEREAS, Seller currently leases the Property to Purchaser under that
certain Lease Agreement, dated as of March, 2005, as amended and modified (the
“Lease”); and
     WHEREAS, Seller desires to sell the Property to Purchaser, and Purchaser
desires to purchase the property from Seller, upon the terms and conditions set
forth herein;
Agreement:
     NOW, THEREFORE, in consideration for the mutual covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
     Section 1. Sale and Purchase of Property. At the Closing (as defined
below), upon the terms and subject to the conditions of this Agreement, Seller
shall sell, assign, transfer, convey and deliver to Purchaser, and Purchaser
shall purchase and acquire from Seller, the Property for a total purchase price
of $3,300,000 (the “Purchase Price”), payable by wire transfer of immediately
available funds to an account designated by Seller.
     Section 2. Description of Property. The Property consists of the following:
(i) the real property located at 1609 Heritage Commerce Court, Wake Forest, Wake
County, North Carolina, as more fully described on Exhibit A hereto (the
“Land”), (ii) the commercial building constructed by Seller thereon, and all
related fixtures and appurtenances (the “Building”), (iii) the parking lots,
lawns, sidewalks, and other improvements located on the Land or in the Building
(the “Improvements”), (iv) all fixtures, attachments, appliances, equipment,
machinery and other articles attached to or located on the Land, the Building or
the Improvements (the “Attachments”), and (v) all rights, privileges, easements
and appurtenances to the Land, the Building, the Improvements and the
Attachments upon the Land.

 



--------------------------------------------------------------------------------



 



     Section 3. Representations, Warranties, Covenants and Indemnities of
Seller.
          (a) Seller hereby represents, warrants and covenants to and for the
benefit of Purchaser the following, which representations, warranties and
covenants shall survive the Closing and the passing of title to the Property to
Purchaser:
               (i) Seller has all requisite right, power and authority, limited
liability company or otherwise, to execute, deliver, and perform its obligations
under, this Agreement, including selling the Property to Purchaser hereunder.
The execution and delivery by Seller of this Agreement and the performance by
Seller of its obligations hereunder have been duly and validly authorized by all
requisite action, limited liability company or otherwise, of Seller, including
but not limited to actions duly taken and resolutions duly adopted by the
managers and members of Seller, as required by Seller’s organizational documents
and applicable law.
               (ii) The execution and delivery by Seller of this Agreement and
the performance by Seller of the transactions contemplated hereby do not and
will not, directly or indirectly, (A) violate, conflict with, or constitute a
breach of or a default (with or without the giving of notice or the lapse or
time or both) under, any term, condition or other provision of (I) the
organizational documents of Seller, (II) any contract, obligation, note,
security agreement, mortgage, deed of trust, bond, indenture, lease, loan or
credit agreement, debt instrument or other instrument, commitment, arrangement
or agreement to which Seller is a party or by which Seller or the Property is or
may be bound, (III) any license, franchise, approval, certificate, permit or
authorization held by Seller or applicable to the Property, or (IV) any
applicable federal, state, local or foreign law, statute, rule, regulation or
ordinance, or any order, injunction, writ, judgment, decree or ruling of any
court, arbitrator or Governmental Authority; (B) result in the creation or
imposition of any mortgage, lien, pledge, security interest, easement, or any
other restriction, encumbrance, condition, encroachment or claim of any kind or
nature whatsoever on or against any of the Property (“Encumbrances”); or
(C) constitute an event which would either give any Person the right to
challenge any of the transactions contemplated hereby, or cause either Seller or
Purchaser to become subject to or liable for the payment of any tax, assessment
or similar fee, other than real estate transfer taxes and fees being paid by
Seller.
               (iii) This Agreement has been duly and validly executed and
delivered on behalf of Seller and constitutes a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
receivership, reorganization, moratorium and other similar laws now or hereafter
in effect relating to or affecting creditors’ rights and remedies generally, and
by general principles of equity, whether applied by a court of law or in equity.
               (iv) There are no actions, suits, claims, complaints, disputes,
demands, investigations, arbitrations, hearings or other proceedings (whether
civil, criminal, administrative, investigative or informal) (“Proceedings”)
pending or, to the knowledge of Seller, threatened by, before or involving any
court, arbitrator or Governmental Authority to which Seller is a party or which
otherwise affects or relates to the Property, and Seller has no knowledge of any
facts, circumstances, actions or omissions that could reasonably be expected to
create the basis for any such Proceeding. Neither Seller nor the Property is
subject to any

2



--------------------------------------------------------------------------------



 



outstanding judgment, order, writ, injunction, decree, determination, award,
verdict or ruling issued by any court, arbitrator or Governmental Authority.
               (v) Seller has good and marketable title and rightful, peaceful,
exclusive and quiet possession of the Property, free and clear of any and all
Encumbrances, other than (i) zoning ordinances; (ii) legal highways; and
(iii) other covenants, restrictions, conditions and easements of record.
               (vi) The Property is in compliance in all material respects with
all applicable use, zoning, subdivision, land, building, safety, health and
other statutes, ordinances, codes, laws, regulations and other legal
requirements, without any material restrictions or limitations thereon, and
Seller has not received any notice of any violation or claimed violation
thereof, and has no knowledge of any facts, circumstances, developments or
events that could be reasonably expected to result in a violation thereof (other
than violations related to any actions of or use of the Property by Purchaser).
               (vii) Seller is not insolvent or bankrupt and has not filed for
relief or subject as a debtor or subject to any filing under any federal or
state bankruptcy, receivership or insolvency laws.
               (viii) There are no eminent domain, condemnation or similar
proceedings or assessments affecting the Property pending or, to the best of
Seller’s knowledge, threatened by any Governmental Authority.
               (ix) With respect to the Property, there are no present or
pending representations, agreements or commitments between Seller or any of its
predecessors in title and any Governmental Authority which would or could impose
any obligation or require Purchaser to pay any sums or require any development
limitations (other than existing zoning and building codes).
               (x) Seller shall transfer the Property to Purchaser in its
present condition, and will not create or permit any additional defects, liens,
restrictions or other encumbrances to be created on or regarding the title
thereto after the date of this Agreement, other than encumbrances that terminate
or are otherwise removed or attached to or related to the Property as of the
Closing Date.
               (xi) Other than the Lease and this Agreement, there are no
(A) leases, subleases, licenses, concessions or other agreements, written or
oral, relating to the Property or granting to any other Person the right to
acquire, use or occupy any portion of, the Property, (B) outstanding options or
rights of first refusal to purchase all or any portion of the Property or any
interest therein, and (C) Persons (other than Seller) entitled to possession of
any portion of the Property.
               (xii) Other than as relates to actions by Purchaser as lessee, to
the best knowledge of Seller, the Property is and has been in compliance in all
material respects with all federal, state and local laws (whether common or
statutory), statutes, codes, rules, regulations,

3



--------------------------------------------------------------------------------



 



orders, injunctions, decrees, judgments, compacts, treaties, conventions, legal
doctrines, plans, demand letters, agreements with any Governmental Authorities
and all other requirements relating to pollution or the protection of health,
safety or the environment (“Environmental Laws”), including without limitation
the release, discharge or emission of any Hazardous Substances (as defined
below) into the environment (including, without limitation ambient air, surface
water, ground water, land surface, or subsurface strata) and the manufacture,
generation, processing, distribution, use, treatment, storage, disposal,
transportation or handling of Hazardous Substances. As used herein, the term
“Hazardous Substance” means oil, petroleum and petroleum-derived substances and
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain polychlorinated biphenyls, radon gas, and any other any chemicals,
substances, materials or wastes that are designated, defined, classified or
considered to be “hazardous”, “toxic”, “explosive”, “corrosive”, “flammable”,
“infectious”, “radioactive”, “carcinogenic”, “mutagenic”, “contaminants” or
“pollutants,” or words of similar import, or whose existence, use or exposure is
regulated, under any Environmental Law. To the best of Seller’s knowledge, no
Hazardous Substances have been generated, used, treated, handled or stored upon,
or transported to or from, or released, discharged, injected, spilled, leaked,
leached, dumped, emitted, escaped, emptied, seeped, or placed into or upon, the
Property. Seller has received no notice with respect to any Hazardous Substances
on the Property or any actual or alleged violation of any Environmental law, and
no Proceedings are pending or, to the knowledge of Seller, threatened, relating
to the Property in regards to any Environmental Law.
               (xiii) Seller is aware of the provisions of the Deficit Reduction
Act of 1984, 26 U.S.C. §1445 et seq., and the Internal Revenue Service
Regulations implementing such Act, regarding the withholding tax on the
disposition of United States real property interests by foreign persons and
foreign corporations, and Seller is not a foreign person or corporation as
defined by such Act and Regulations and shall provide Purchaser with an
affidavit to that effect at the Closing (the “FIRPTA Affidavit”).
               (xiv) Seller has not received any notices from the United States
Corps of Engineers, North Carolina Department of Natural Resources or the
Federal or North Carolina Environmental Protection Agencies indicating that the
Property is or may be classified as jurisdictional wetlands by any of such
agencies.
          (b) All representations and warranties of Seller set forth in this
Agreement shall be true and correct on the date hereof and as at the Closing
Date as if such representations and warranties were made on such date.
          (c) The representations and warranties of Seller in this Agreement do
not apply and are subject to any actions taken by Purchaser as lessee under the
Lease.
          (d) Seller shall indemnify, defend and hold harmless Purchaser, its
affiliates, successors and assigns from and against any and all claims, actions,
suits, proceedings, demands, losses (including diminutions in value), costs,
expenses, obligations, taxes, liabilities, damages, judgments, assessments,
fines, recoveries and deficiencies (including, without limitation, interest,
fines, penalties, costs of investigation, reasonable attorneys’, accountants’
and other professionals’

4



--------------------------------------------------------------------------------



 



fees and expenses and amounts paid in settlement) (collectively, “Damages”)
arising out of, based upon or resulting from (i) any breach or violation of,
inaccuracy or misrepresentation in, or failure by Seller to perform, any
representations, warranties, covenants, agreements or other obligations of
Seller made in this Agreement; (ii) the ownership of the Property at any time
prior to the Closing; (iii) any debt, liability or obligation of Seller, or
relating to the Property, arising or accruing prior to the Closing (including
but not limited to those relating to Environmental Laws or taxes relating to
periods prior to the Closing Date); (iv) any defects in the ownership or title
of the Property; or (v) any claim by any Person to (A) all or any portion of the
Purchase Price or (B) any compensation, remuneration or other payment with
respect to this Agreement or any transaction contemplated hereby.
     Section 4. Representations, Warranties, Covenants and Indemnities of
Purchaser.
          (a) Purchaser hereby represents, warrants and covenants to and for the
benefit of Seller the following, which representations, warranties and covenants
shall survive the Closing and the passing of title to the Property by Seller:
               (i) Purchaser has all requisite right, power and authority,
corporate or otherwise, to execute, deliver, and perform its obligations under,
this Agreement, including purchasing the Property from Seller hereunder. The
execution and delivery by Purchaser of this Agreement and the performance by
Purchaser of its obligations hereunder have been duly and validly authorized by
all requisite action, corporate or otherwise, of Purchaser, including but not
limited to actions duly taken and resolutions duly adopted by the board of
directors of Purchaser, as required by Purchaser ‘s organizational documents and
applicable law.
               (ii) The execution and delivery by Purchaser of this Agreement
and the performance by Purchaser of the transactions contemplated hereby do not
and will not, directly or indirectly, (A) violate, conflict with, or constitute
a breach of or a default (with or without the giving of notice or the lapse or
time or both) under, any term, condition or other provision of (I) the
organizational documents of Purchaser, (II) any contract, obligation, note,
security agreement, mortgage, deed of trust, bond, indenture, lease, loan or
credit agreement, debt instrument or other instrument, commitment, arrangement
or agreement to which Purchaser is a party or by which Purchaser is or may be
bound, (III) any license, franchise, approval, certificate, permit or
authorization held by Purchaser, or (IV) any applicable federal, state, local or
foreign law, statute, rule, regulation or ordinance, or any order, injunction,
writ, judgment, decree or ruling of any court, arbitrator or Governmental
Authority; or (B) constitute an event which would either give any Person the
right to challenge any of the transactions contemplated hereby, or cause either
Seller or Purchaser to become subject to or liable for the payment of any tax,
assessment or similar fee, other than real estate transfer taxes and fees being
paid by Seller.
               (iii) This Agreement has been duly and validly executed and
delivered on behalf of Purchaser and constitutes legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, receivership, reorganization, moratorium and other similar laws now
or hereafter in effect relating to or affecting creditors’ rights and remedies
generally, and by general principles of equity, whether applied by a court of
law or in equity.

5



--------------------------------------------------------------------------------



 



               (iv) There are no Proceedings pending or, to the knowledge of
Purchaser, threatened by, before or involving any court, arbitrator or
Governmental Authority to which Purchaser is a party or which otherwise affects
or relates to the Property, and Purchaser has no knowledge of any facts,
circumstances, actions or omissions that could reasonably be expected to create
the basis for any such Proceeding.
          (b) All representations and warranties of Purchaser set forth in this
Agreement shall be true and correct on the date hereof and as at the Closing
Date as if such representations and warranties were made on such date.
          (c) Purchaser shall indemnify, defend and hold harmless Seller, its
affiliates, successors and assigns from and against any and all Damages arising
out of, based upon or resulting from (i) any breach or violation of, inaccuracy
or misrepresentation in, or failure by Purchaser to perform, any
representations, warranties, covenants, agreements or other obligations of
Seller made in this Agreement; (ii) the ownership of the Property at any time
after the Closing; (iii) any debt, liability or obligation of Purchaser, or
relating to the Property, arising or accruing after the Closing; or (iv) any
claim by any Person to any compensation, remuneration or other payment with
respect to this Agreement or any transaction contemplated hereby.
     Section 5. Due Diligence Period. Purchaser shall have until January 16,
2008, or such later date as is acceptable to Seller in its sole discretion (the
“Due Diligence Period”), to complete its due diligence investigation of the
Property, including any environmental inspections and property surveys and
appraisals, and to be satisfied in its sole discretion with the results of its
due diligence investigation. If Purchaser encounters any due diligence issues
that it wishes to be addressed and resolved prior to the Closing, Purchaser
shall give written notice thereof to Seller. In addition, Purchaser shall have
until the expiration of the Due Diligence Period to obtain financing of the
Purchase Price on terms and conditions acceptable to it in its sole discretion.
If either (i) any due diligence issues are not resolved to Purchaser’s
satisfaction prior to the expiration of the Due Diligence Period, or
(ii) Purchaser is not able to obtain financing of the Purchase Price on terms
and conditions acceptable to it in its sole discretion, and if Purchaser gives
notice thereof to Seller prior to the expiration of the Due Diligence Period
(the “Termination Notice”), then Purchaser shall have no obligation to purchase
and acquire the Property hereunder or to perform any other obligations
hereunder, and shall be under no liability therefore to Seller. However, if, by
the expiration of the Due Diligence Period, Purchaser shall not have given a
Termination Notice to Seller, then Purchaser shall be obligated to purchase the
Property and perform its other obligations hereunder.

6



--------------------------------------------------------------------------------



 



     Section 6. Evidence of Title.
          (a) Purchaser shall, at Purchaser’s cost and expense, obtain from a
title insurance company reasonably acceptable to Purchaser (the “Title Company”)
and obtain an owner’s title insurance commitment (“Title Commitment”) and policy
(the “Title Policy”) (ALTA Form 2006) in the amount of the Purchase Price.
Purchaser shall pay any additional costs incurred in connection with mortgage
title insurance issued for the protection of Purchaser’s lender. Seller shall
use its best efforts to allow Purchaser to use and update Seller’s current title
policy on the Property. Purchaser shall notify Seller in writing of any
objections to the Title Commitment or Survey (as defined in Section 8 below) by
the earlier of (i) ten (10) business days after Purchaser’s receipt of the Title
Commitment and the Survey; or (ii) before expiration of the Due Diligence
Period. Failure to timely provide such a notice of objections shall constitute
an approval by Purchaser of all matters disclosed in the Title Commitment and
Survey. Any title and survey matters not objected to within such period, or
which are otherwise deemed waived or approved by Purchaser pursuant to the terms
hereof, shall be deemed “Permitted Encumbrances.”
          (b) The title evidence shall be certified to within thirty (30) days
prior to the Closing with endorsement not before 8:00 a.m. on the date of
Closing, all in accordance with the standards applicable in Wake County, North
Carolina, and shall show in Seller good and marketable title to the Property in
fee simple, free and clear of all Encumbrances, except for Permitted
Encumbrances.
          (c) If the Title Commitment discloses that title to all or part of the
Property is unmarketable or is subject to any Encumbrances other than the
Permitted Encumbrances (collectively, the “Title Defects”), then Seller shall,
prior to the Closing Date, use its reasonable best efforts to cure and remove
all such Title Defects or to obtain title insurance without exception therefore.
If Seller fails to cure such Title Defects prior to the Closing Date, then
Purchaser may, at its option, either (i) elect to terminate this Agreement by
giving written notice of such election to Seller on or before the earlier of
(A) ten (10) days after receipt of written notice by Seller that it is unable or
unwilling to cure such Title Defects, or (B) the Closing Date, in which case
this Agreement shall be null and void and neither Purchaser nor Seller shall
have any further rights or obligations hereunder, (ii) negotiate an appropriate
reduction in the Purchase Price as is mutually acceptable to Purchaser and
Seller, prior to the Closing Date, or (iii) agree to accept such title to the
Property as Seller is able to transfer and convey, with such Title Defects, in
which event the Closing shall occur and Purchaser shall purchase the Property
for the Purchase Price. At the Closing, Seller shall sign and deliver to
Purchaser a standard affidavit in accordance with the community custom relating
to unrecorded liens and unrecorded Encumbrances affecting the Property
sufficient to allow the Title Company to issue the Title Policy without
exception for such matters (the “Seller’s Affidavit”).
     Section 7. Warranty Deed. Seller shall pay for and shall deliver to
Purchaser at the Closing a transferable and recordable general warranty deed or
fiduciary deed, as appropriate, in a form acceptable to counsel to Purchaser,
conveying to Purchaser good and marketable title to the Property in fee simple,
free and clear of all Encumbrances whatsoever, except for the Permitted
Encumbrances (the “Deed”).

7



--------------------------------------------------------------------------------



 



     Section 8. Survey. Purchaser shall obtain, at its own cost and expense, a
current plat of pin survey of the Property (the “Survey”), prepared by a
registered public surveyor acceptable to Purchaser and to the Title Company,
which survey shall (a) be sufficient to cause such the Title Company to delete
any exception as to survey matters, (b) include the legal description of the
Property, which must be identical to the description of the Property as
described in the Title Policy, and (c) state whether any portion of the Property
is located within a flood-prone or flood hazard area or within a floodplain as
defined in the regulations of the United States Department of Housing and Urban
Development. In the event Purchaser is unable to obtain such a survey prior to
the expiration of the Due Diligence Period, then Purchaser shall have the right
to terminate its obligations hereunder as provided in Section 5. Seller shall
provide to Purchaser a copy of the most recent survey of the Property that
Seller has in its possession.
     Section 9. Closing.
          (a) Closing Date and Place. The consummation of the sale and purchase
of the Property contemplated hereby (the “Closing”) shall take place at the
offices of Seller’s counsel, Nicholls & Crampton, P.A., 4300 Six Forks Road,
Suite 700, Raleigh, North Carolina, at 10:00 a.m. local time, on January 17,
2008, or at such other time, date or place as the parties shall mutually agree
(the “Closing Date”).
          (b) Deliveries by Seller. At the Closing, Seller shall deliver to
Purchaser:
               (i) Full, actual and unimpeded possession and enjoyment of the
Property;
               (ii) the Deed, duly executed and acknowledged by or on behalf of
Seller as of the Closing Date, assigning, transferring and conveying to
Purchaser good and marketable title in and to the Property, free and clear of
any and all Encumbrances of any kind or nature whatsoever (other than Permitted
Encumbrances), and such other instruments of sale, conveyance, assignment and
transfer as may be reasonably requested by Purchaser, in order to vest in
Purchaser all of Seller’s right, title and interest in and to the Property;
               (iii) the Seller’s Affidavit, duly executed and acknowledged by
or on behalf of Seller as of the Closing Date;
               (iv) the FIRPTA Affidavit, duly executed and acknowledged by or
on behalf of Seller as of the Closing Date; and
               (v) Any other items required to be delivered by Seller pursuant
to any provision of this Agreement or reasonably required by Purchaser.
          (c) Deliveries by Purchaser. At the Closing, Purchaser shall deliver
to Seller:
               (i) The Purchase Price, by wire transfer of immediately available
funds to an account designated by Seller; and

8



--------------------------------------------------------------------------------



 



               (ii) Any other items required to be delivered by Purchaser
pursuant to any provision of this Agreement or reasonably requested by Seller.
     Section 10. Possession of Property. Seller shall deliver to Purchaser
possession, occupancy and unimpeded use and enjoyment of the Property at the
Closing.
     Section 11. Termination of Lease. At the Closing, the Lease, and the
supplemental lease between Seller and Purchaser relating to parking located on
1601 Heritage Commerce Court, Wake Forest, North Carolina shall be terminated
and all rights and obligations of Seller and Purchaser thereunder shall be
extinguished, except for rights and obligations that arose or accrued prior to
the Closing, which shall survive the Closing in accordance with the terms of the
Lease.
     Section 12. Taxes and Assessments. At the Closing, Seller shall pay or
credit to the Purchase Price all transfer taxes with respect to the sale of the
Property by Seller to Purchaser. Seller hereby represents and warrants to
Purchaser that, as of the date hereof, Seller has not received any notification
of future improvements that would result in costs being assessed against the
Property, other than the revaluation of all properties by Wake County, North
Carolina, beginning January 1, 2008, which rate will not be set until after the
Closing Date but as to which the parties shall use their best efforts to
estimate such taxes for pro-ration purposes at Closing.
     Section 13. Risk of Loss. Risk of loss to the Property shall be borne by
Seller until the Closing, provided that if the Property shall be substantially
damaged or destroyed prior to the Closing, Purchaser may, at Purchaser’s option,
either (a) proceed with the purchase of the Property contemplated hereby at the
Closing, and at and after such time be entitled to receive all insurance
proceeds, if any, payable to Seller under all policies covering the Property
(and Seller shall take all reasonable efforts to cause the insurance carrier to
deliver such proceeds to Purchaser or, if Seller receives any such proceeds,
Seller shall be required to deliver such proceeds to Purchase within five
(5) business days of receipt thereof), or (b) rescind and terminate this
Agreement without liability hereunder, thereby terminating the rights of Seller
and Purchaser hereunder and releasing Seller and Purchaser from any duties,
obligations or liabilities hereunder, by giving written notice of Purchaser’s
election to Seller within fifteen (15) business days after Purchaser has written
notice from Seller or otherwise becomes aware of such damage or destruction.
Failure by Purchaser to so notify Seller shall constitute an election to proceed
with the transactions contemplated hereby.
     Section 14. No Brokers. Purchaser and Seller each represents and warrants
to the other that no Person, whether as realtor or real estate broker or other
capacity, has acted as agent or broker on its behalf with respect to the
transactions contemplated hereby and that it has not entered into any
agreements, contracts, understandings or other arrangements with respect to any
broker’s, finder’s, or similar fees for which the other may be liable, and each
agrees to defend, reimburse, indemnify and hold harmless the other with respect
thereto.
     Section 15. Conveyance and Recording Fees and Taxes. Seller shall pay any
and all transfer and conveyance fees and taxes relating to the sale of the
Property contemplated hereby, and

9



--------------------------------------------------------------------------------



 



Purchaser shall pay all other filing and recording fees required in connection
with the filing and recording of the Deed or any other instruments referred to
herein.
     Section 16. Further Assurances. After the Closing, Seller shall take such
further actions and shall execute, acknowledge, and deliver, or cause to be
executed, acknowledged and delivered, such further documents, instruments and
agreements as may be necessary or advisable or as Purchaser reasonably requests
in order to fully effectuate the sale of the Property and other transactions
contemplated by this Agreement and to carry out its obligations under this
Agreement and under any document, certificate, or other instrument delivered
pursuant hereto.
     Section 17. Purchaser’s Examination. Purchaser hereby acknowledges and
agrees that, except as otherwise expressly set forth herein, the Property is
being transferred to Purchaser in its present physical condition after
examination by Purchaser and that Purchaser is relying solely upon such
examination with reference to the condition, value, character and size of the
Property.
     Section 18. General Provisions.
          (a) Governing Law. This Agreement shall in all respects be governed by
and construed and enforced in accordance with the internal substantive laws of
the State of North Carolina without giving effect to any principle or rule of
conflict or choice of laws. Any action suit, or other proceeding seeking to
enforce any right, remedy, obligation, duty, covenant or provision of, or
arising out of, this Agreement shall be brought and entered against any party
hereto exclusively in any federal or state court of the State of North Carolina
or of the United States located in the State of North Carolina. Each party
hereto irrevocably submits to the personal jurisdiction of any such court and
irrevocably waives, to the fullest extent of the law, any objection that it may
now or hereafter have to the laying of venue in any such court and any claim
that such action, suit or proceeding has been brought in an inconvenient form.
          (b) Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement.
          (c) Expenses. Except as otherwise expressly provided in this
Agreement, each of the parties to this Agreement agrees to pay its own costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including the fees and expenses of its counsel, accountant
and other advisers and agents.
          (d) Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by any party hereto without the prior
written consent of all other parties hereto, provided that Purchaser may,
without the consent of Seller, assign or delegate its rights or obligation,
under this Agreement to any of its affiliates, in which case such assignee shall
be substituted for Purchaser hereunder as though the assignee were the original
party to this Agreement, and Purchaser will be released from all obligations
under this Agreement.
          (e) Amendments. This Agreement may not be amended, supplemented or
modified in any manner in whole or in part except by a writing signed by all
parties to this Agreement that specifically states that it amends this
Agreement.

10



--------------------------------------------------------------------------------



 



          (f) Notices. Any and all notices, claims, demands, requests, elections
and other communications required or permitted to be given hereunder shall be in
writing and shall be deemed to have been duly given to a party (i) upon receipt,
when delivered to such party in person; (ii) upon receipt of confirmation of
transmission, when sent by facsimile transmission or electronic mail; (iii) one
business day after deposit during normal business hours with a nationally
recognized overnight courier service, specifying next business day delivery,
with written verification of receipt; or (iv) five business days after being
sent by first class (certified or registered) mail, postage prepaid, return
receipt requested, in each case to such party at the following addresses:
If to Purchaser:
PowerSecure, Inc.
1609 Heritage Commerce Court
Wake Forest, NC  27587
Attention: Sidney Hinton, President
Telephone: (919) 453-1750
Facsimile: (919) 453-1768
E-mail: shinton@powersecure.com
With a copy to:
Kegler, Brown, Hill & Ritter Co., L.P.A.
65 East State Street, Suite 1800
Columbus, Ohio 43215
Attn: Paul R. Hess, Esq.
Telephone: (614) 462-5400
Facsimile: (614) 464-2634
E-mail: phess@keglerbrown.com

11



--------------------------------------------------------------------------------



 



If to Seller:
H & C Holdings, Inc.
700 Exposition Place
Suite 131
Raleigh, NC 27615
Attention: Charles C. Sites, Manager
Telephone: (   )                     
Facsimile: (   )                     
E-mail: chipsites@mindspring.com
With a copy to:
Nicholls & Crampton, P.A.
4300 Six Forks Road, Suite 700
P.O. Box 18237
Raleigh, North Carolina 27619
Attention: F. Timothy Nicholls, Esq.
Telephone: (919) 781-1311
Facsimile: (919) 782-0465
E-mail: TNicholls@nichollscrampton.com
     Any party may change its designated address by giving written notice
thereof to all other parties hereto in the manner provided in this
Section 18(f). Any party hereto may send any notice, request, demand, or other
communication to the intended recipient at the address above by using any other
means (such as telecopy, telex, expedited courier, messenger, ordinary mail or
electronic mail), but no such notice, demand, request or other communication
shall be deemed had been given until it is actually received by the recipient.
          (g) Waiver. The obligations of any party hereunder may be waived only
with the written consent of the party or parties entitled to the benefits the
obligations so involved. Any waiver of a breach or violation of or default under
any provision of this Agreement shall not be construed or operate as, or
constitute, a waiver of any other or subsequent breach or violation of or
default under that provision or any other provision of this Agreement. No
failure or delay on the part of any party hereto in exercising any right, power
or remedy hereunder shall operated as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
          (h) Severability. The provisions of this Agreement shall be deemed
severable. If any provision of this Agreement is determined to be illegal,
invalid or unenforceable in any situation or respect for any reason, then
(i) the remaining provisions of this Agreement shall remain in full force and
effect, and the application of such provision in any other situation or respect
shall not be affected, and (ii) the parties hereto shall use their good faith
efforts to agree to a suitable and equitable provision to be substituted
therefor in order to

12



--------------------------------------------------------------------------------



 



carry out, so far as may be legal, valid and enforceable, the intent and purpose
of such illegal, invalid or unenforceable provision.
          (i) Headings. The headings used in this Agreement are solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
          (j) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
          (k) No Third Party Beneficiaries. Except as expressly provided in this
Agreement, this Agreement does not confer or create, is not intended by the
parties hereto to confer or create, and shall not be construed to as conferring
or creating, upon any person or entity other than the parties hereto and their
successors and permitted assigns any rights, remedies or causes of action under
or by reason of this Agreement.
          (l) Construction. All parties to this Agreement participated in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.
          (m) Interpretation of Certain Provisions. Except as otherwise
expressly provided herein, as used in this Agreement:
               (i) Any reference to any federal, state, local or foreign statute
or law shall be deemed also to include a reference to all rules and regulations
promulgated thereunder.
               (ii) The term “including” means “including, without limitation”.
               (iii) The term “Governmental Authority” means any federal, state,
local or foreign government, quasi-governmental administration or regulatory
body, agency or authority.
               (iv) The term “Person” means and includes any individual,
corporation, partnership, limited liability company, joint venture, association,
trust, unincorporated organization, estate, or any other form of business or
entity or Governmental Authority.
               (v) The number and gender of each noun and pronoun and the terms
“Person” and “Persons” and the like shall be construed to mean such number and
gender as the context, the circumstances or its antecedent may require.
               (vi) The terms “hereof”, “herein”, “hereunder” and words of
similar import refer to this Agreement as a whole, and not to any Section,
subsection or clause of this Agreement.

13



--------------------------------------------------------------------------------



 



               (vii) Each reference to a Section means such Section of this
Agreement.
          (n) Public Announcement. Neither Seller nor Purchaser shall make any
public announcement or disclosure regarding the terms or existence of this
Agreement or the transactions contemplated hereby, without the prior consent of
the other, which consent shall not be unreasonably withheld or delayed, except
(a) disclosures to third parties whose consent is required in connection with
the transaction contemplated by this Agreement, and (b) disclosures required by
law, judicial proceedings, regulatory requirement or stock exchange or stock
market rule, regulation or policy.
          (o) Specific Performance; Cumulative Remedies. The parties hereto
acknowledge and agree that the transactions contemplated by this Agreement are
unique in that remedies at law for any breach or threatened breach of this
Agreement would be an inadequate remedy for any loss, and that any defense in
any action for specific performance that a remedy at law would be adequate is
hereby specifically waived. Accordingly, in the event of any actual or
threatened breach to any of the terms of this Agreement, the non-breaching party
shall have the right of specific performance and injunctive relief giving effect
to its rights under this Agreement, in addition to any and all other rights and
remedies, at law or in equity, and all such rights and remedies are cumulative.
          (p) Counterparts. This Agreement may be executed in any number of
counterparts, including counterparts executed by less than all parties hereto,
each of which when so executed shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          (q) Entire Agreement. This Agreement and the other documents,
instruments and agreements contemplated hereby constitute the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous arrangements, agreements and
understandings, whether oral or written, among the parties hereto in connection
with the subject matter of this Agreement.
          (r) Legal Fees. In the event either Seller or Purchaser commences any
action at law or in equity against the other to secure or protect any of its
rights or interests hereunder or to enforce any of the terms, conditions,
covenants or obligations of this Agreement, then the party prevailing in such
action shall be entitled to recover from the other party reasonable attorneys
fees and expenses and court costs, unless the court in such action determines
that such fees and expenses are unreasonable or inappropriate to be recovered.
(The next page is the Signature Page)

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Real Estate Purchase Agreement has been executed
and delivered by or on behalf of the parties hereto by their duly authorized
officers as of the date first above written.

            SELLER:

H & C HOLDINGS, INC.
      By:   /s/ Charles. C. Sites        Charles. C. Sites, Manager             
  PURCHASER:

POWERSECURE, INC.
      By:   /s/ Christopher T. Hutter        Christopher T. Hutter, Vice
President and CFO             

15